DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 39 and 44-67 are pending in this application.  Claims 1-38 and 40-43 have been cancelled.  Claims 39 and 44-67 are rejected in this Office action.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39 and 44-67 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 2017/0006906) in view of Miyake (US 4219571), Magomet et al (US 2007/0082102), and Abelyan et al (US 2010/0166679) for the reasons set forth in rejecting the claims in the last Office action. 
Jackson discloses a sweetener comprising glycosylated steviol glycoside and a rebaudioside for use in foods and beverages (see entire document, especially the claims).  Jackson discloses glycosylated rebaudioside B, steviolbioside, rebaudioside B, and glycosylated steviolbioside (see paragraph [0117]).  Jackson discloses additional components including bulking agents such as maltose and glucose (see paragraph [0107]).
The claims differ as to the specific amounts of steviol glycosides.
	Miyake discloses glycosylated steviol glycoside compositions as sweeteners (see entire patent).

Abelyan et al disclose glycosylated steviol glycoside compositions as sweeteners (see entire document).  Abelyan et al disclose steviolbioside (paragraph [0006]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use the claimed amounts in that of Jackson et al because the use of glycosylated steviol glycoside compositions is well-known in the art.  Applicant is using known components for their art-recognized function to obtain no more than expected results.  Applicant does not attach criticality to the amounts employed.  In the absence of a showing to the contrary the selected amounts are obvious, expected, and well-within the skill of the art.

Fletcher et al (WO 2017/214026 A1) is cited as of interest to the claimed invention.

Response to Arguments
Applicant's arguments filed December 28, 2020 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach the claimed amounts.
As set forth above, Jackson discloses a sweetener comprising glycosylated steviol glycoside and a rebaudioside for use in foods and beverages (see entire document, especially the claims).  Jackson discloses glycosylated rebaudioside B, steviolbioside, rebaudioside B, and glycosylated steviolbioside (see paragraph [0117]).  Jackson discloses additional components including bulking agents such as maltose and glucose (see paragraph [0107]).  Miyake discloses glycosylated steviol glycoside compositions as sweeteners (see entire patent).  Magomet et al disclose glycosylated steviol glycoside compositions as sweeteners (see entire document).  Abelyan et al disclose glycosylated steviol glycoside 
The prior art teaches the claimed components.  The use of glycosylated steviol glycoside compositions is well-known in the art.  Applicant is using known components for their art-recognized function to obtain no more than expected results.  The combination of sweeteners is conventional in the art, wherein the goal is to obtain that which is similar to sucrose.  The selection and manipulation is within the skill of the art.  Applicant does not attach criticality to the amounts employed. 
In the absence of a showing of unexpected results, the selected amounts are obvious, expected, and well-within the skill of the art.

US 10780170 is cited as of interest to the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
February 18, 2021